DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received January 6, 2021.  
	Claims 1, 3-6, 8-10, 12-15, and 17-20 are amended.  Claims 3-6 and 17-20 are canceled.  Claims 21-30 are newly added.  Claims 1, 7-15, and 21-30 are pending and have been examined.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are, 
in claim 14: 	a data collection module that collects [data]; selects [data]

Output stage is configured to determine [data]
a maintenance dispatch module that dispatches
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7-15, and 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (July 2020).  
Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI). 
	Per Applicant's claims, 
Claims 1, 7-13, 21-23:  a method, which is a process.
Claim 14, 24-26:  a system, which is a machine.
Claims 15, 16-20, 27-30:  a non-transitory computer readable medium, which is an article of manufacture
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).

Per claim 1, the abstract idea is defined from the claim language.  The abstract idea is defined as:
A method for asset maintenance, the method comprising
Collecting historical sensor data corresponding to an asset to produce collected historical sensor data; 
Collecting historical meteorological data corresponding to a location of the asset to produce collected historical meteorological data;
Selecting at least a portion of the collected historical sensor data that corresponds to historical degradation or historical failure of the asset to produce sensor input data;
Selecting at least a portion of the collected historical meteorological data that corresponds to historical degradation or historical failure of the asset to produce meteorological input data
Determining forecasted sensor data for the asset based, at least in part, on the sensor input data
Determining forecasted meteorological data for the asset based, at least in part, on the meteorological input data
Outputting the forecasted sensor data and the forecasted meteorological data to an output stage

Dispatching asset maintenance services for the asset responsive to determining that the forecasted probability of degradation or failure of the asset is greater than a selected threshold.  
The abstract idea of claim 14 is defined as:
Data collection that collects historical sensor data corresponding to an asset to produce collected historical sensor data;
Data collection that collects historical meteorological data corresponding to a location of the asset to produce collected historical meteorological data;
selects at least a portion of the collected historical meteorological data that corresponds to historical degradation or historical failure of the asset to produce meteorological input data
an input stage and an output stage 
the input stage is configured to:
determine forecasted sensor data for the asset based, at least in part, on the sensor input data
determine forecasted meteorological data for the asset based, at least in part, on the meteorological input data, and
output the forecasted sensor data and the forecasted meteorological data to the output stage, and the output stage is configured to:

a maintenance dispatch module that dispatches maintenance services for the asset responsive to determining that the forecasted probability of degradation or failure of the asset is greater than a selected threshold;
Per claim 15, the abstract idea is defined as:
collecting, via the one or more processors, historical sensor data corresponding to
an asset to produce collected historical sensor data; collecting, via the one or more processors, historical meteorological data
corresponding to a location of the asset to produce collected historical
meteorological data;
selecting, via the one or more processors, at least a portion of the collected
historical sensor data that corresponds to historical degradation or
historical failure of the asset to produce sensor input data; selecting, via the one or more processors, at least a portion of the collected
historical meteorological data that corresponds to historical degradation or
historical failure of the asset to produce meteorological input data; determining, via an input stage of a neural network executed by the one or more processors, forecasted sensor data for the asset based, at least in part, on the sensor input data;
	determining forecasted meteorological data for the asset based, at
least in part, on the meteorological input data; outputting the forecasted sensor data and the forecasted meteorological data to an output stage; determining, via the 
dispatching asset maintenance services for the asset responsive to determining that the forecasted probability of degradation or failure of the asset is above greater than a selected threshold.
The abstract idea steps recited in claims 1, 14 and 15 are those which could be performed mentally, including with pen and paper.  As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).

The term "certain" qualifies the "certain methods of organizing human activity" grouping as a reminder of several important points. First, not all methods of organizing human activity are abstract ideas (e.g., "a defined set of steps for combining particular ingredients to create a drug formulation" is not a certain "method of organizing human activity"), In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1160-61, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). Second, this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances as explained in MPEP § 2106.04(a)(3). Finally, the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) 

The Instant claims recite a mental process because, first, sensor data is collected which corresponds to an asset "to produce collected sensor data."  Sensor data can be mentally collected through observation, for instance, one could observe a readout from a device (not positively claimed), or a readout that is printed on paper, from a device.  Then, a determination is made of forecasted sensor data which is based, at least in part, on the collected sensor data.  This is a further mental process, like an observation or judgment, because it is similar to determining a trend.  
	Steps like this in the amended claims are merely further detailed mental process steps.  The following steps of producing, selecting, or choosing data, or any analysis step on data, after collecting different data are each mental process steps performed sequentially:
Data collection that collects historical sensor data corresponding to an asset to produce collected historical sensor data;
Data collection that collects historical meteorological data corresponding to a location of the asset to produce collected historical meteorological data;
selects at least a portion of the collected historical meteorological data that corresponds to historical degradation or historical failure of the asset to produce meteorological input data

determine forecasted meteorological data for the asset based, at least in part, on the meteorological input data
	An input stage and an output stage, undefined and therefore given a broadest reasonable interpretation, is being interpreted as a function, which is a mental process.  The function f(x) = y has an input stage, which is x, and an output stage, which is y.  This kind of analysis can be performed mentally and a stage, as recited, is not further defined to relate to hardware. 
	Both outputting data or results, as well as the dispatch step, can be performed on pen and paper, and because they can be performed on pen and paper and are further sequential, resultant steps of the previous mental process steps, they too are a mental process.  
	Dispatch, particularly, is a mental process, because it is given its broadest reasonable interpretation in light of the specification.  In par 018, dispatch is described as:  "The maintenance dispatch module 150 may dispatch maintenance services when the forecasted asset degradation or failure is imminent."  There is no technical description of how the dispatch is performed.  There is no machinery to which the dispatch applies (the module is both a nonce word and also merely an instruction to apply the abstract idea to a computer – when filed, Applicant chose to describe the structure of the module and rather has merely described it in terms of its functional result).  One example is telling of how strong the abstract idea is:  dispatching is described in par 031 as follows:
preventative maintenance services can be dispatched to those traffic lights that are likely to fail under blizzard conditions when a blizzard is forecast. Consequently, the probability of asset failure and the likelihood of a traffic jam can be substantially reduced.

Applicant fails to describe how these services are dispatched, what the services are, or anything at all besides what the dispatch is supposed to accomplish.  A reasonable, plain meaning reading of dispatching "preventative maintenance services" is that services are ordered, for example, by one human picking up the phone and calling another human and hiring them to perform maintenance.  Likewise, this could be done with a pen and paper system: a work order written on paper with a pen.  Because this interpretation is not only a broadest reasonable, but even a simple plain meaning understood by those in the art, Applicant's dispatch is a part of the abstract idea.  	
	Further, a forecasted degradation probability of the asset is a further mental process because it is an observation or judgment by using a correlation between sensor readings and asset failure.  For example, one could use previous observations of asset failure based on certain periods of a range of sensor readings in order to predict that the asset would fail in the future (forecasting).  For these reasons, Applicant's claims recite an abstract idea that are a mental process.
Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial 
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
The following elements use the computer or other machinery as a tool:
In claim 1:
[Method steps] "executed by one or more processors"
[steps] "via the one or more processors"
[steps] "via an input stage of a neural network executed by the one or more processors"
[a step] "via the output stage of the neural network executed by the one or more processors"
Performing a step "automatically"
In claim 14:
Apparatus for asset maintenance

A portion of modules (location determination, data collection, maintenance forecasting, maintenance dispatch) comprise one or more of hardware and executable code, the executable code stored on one or more computer readable storage media
Neural networks that have an input stage and output stage.
In claim 15:
A computer program product for asset maintenance, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by one or more processors to cause the one or more processors to conduct a method comprising
[performing abstract idea steps] via the one or more processors
A neural network with an input and output stage.
These elements are merely instructions to use a computer as a tool because each one and in combination are taught by generic computing elements.  Claiming "modules" is claiming a generic implementation of software and that they are implemented in software or hardware under a broadest reasonable interpretation includes generic computer implementation.  Likewise, performing steps 'via one or more processors,' which is under a broadest reasonable interpretation is taught by performing on one processor, amounts to instructions to apply the recited step to a computer.  Similar to the processors, Applicant has recited that steps are performed "via" a neural network, which has an input and output stage.  A reasonable interpretation is that the steps are performed in some way ("via" does not say how they are exactly performed) 
Finally, computer readable storage media and computer programs are merely software which is implementing the abstract idea as described above.  
Therefore, for these reasons, Applicant is not claiming a practical application of an abstract idea.
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).  See MPEP 2106.05.  
Per the additional elements in these claims, imitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  Then, the examiner will re-evaluate any additional element or combination of elements that was considered to be insignificant extra-solution activity per MPEP § 2106.05(g), because if such re-evaluation finds that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that the additional element is no longer considered to be insignificant.

Per the dependent claims:
Per claim 7, limiting the location information to geographic coordinates of the asset merely further defines the abstract idea because understanding GPS coordinates, for example, is well within the capabilities of a mental observation.
Per claims 8, 9, 10, 11, and 20, further determinations on meteorological information and determining "correlation coefficients" are mental process or mathematical relationships steps that are further define the abstract idea.  Coefficients, pruning data, determining which data is relevant, are mental steps that can be under a broadest reasonable interpretation done mentally, and further define mathematical 
Applicant has attempted to further limit the claims by claiming the same subject matter as the independent claims but putting an ordinal number (first, second, third, …, nth) in front of the same limitations.  This is a mere duplication of parts because Applicant uses the same claim language with the only difference being that one is first and one is second.  The 101 rejection is maintained because the same analysis applies whether Applicant has claimed one set of data and instructions or two sets of data and instructions.  Therefore, merely adding additional, duplicative elements indistinguishable except that one is second and the other is not, is insufficient to overcome the 101 rejection.  
Per claims 12, 13, and 30, the abstract idea is further defined with "additional" data being added, which would merely involve a distinction at some point that certain data had been considered, and now other data was being considered.  Like the attempt to distinguish claims by merely claiming that there is a "second" of something (see above analysis), claiming additional elements without more is claiming an arbitrary grouping and therefore is also a part of the abstract idea.  
Per claims 21, 22, 24, 25, 27, and 28, reciting that an input stage is a first neural network and an output stage is a second neural network, such that a neural network is comprised of an input and output neural network.  Because the abstract idea steps of the independent claims are happening via the neural networks, a further defining of the neural networks does not overcome the "apply it" use of neural networks.  Therefore, there is not a practical application or significantly more than the abstract idea.  

Therefore, claims 1, 3-15, and 17-20 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-10, 14, 15, and 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al., US PGPUB 2014/0324495 A1 ("Zhou") in view of Chang et al., US PGPUB 2019/0012598 A1 ("Chang").  

Per claim 1, specifically, Zhou teaches a method, executed by one or more processors in par 061: " As will be appreciated by one skilled in the art, aspects of the present invention may be embodied as a system, method or computer program product. Accordingly, aspects of the present invention may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.) or an embodiment combining software and hardware aspects that may all generally be referred to herein as a "module" or "system." Furthermore, aspects of the present invention may take the form of a computer program product embodied in one or more computer readable medium(s) having computer readable program code embodied thereon."
Per claim 14, specifically, Zhou teaches an apparatus in par 065: " Aspects of the present invention are described below with reference to flowchart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products according to embodiments of the invention. It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer program instructions. These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks." Zhou further teaches at least a portion of the data collection module, the maintenance forecasting module, and the maintenance dispatch module comprise one or more of hardware and executable code, the executable code stored on one or more computer readable storage media in par 060: "Accordingly, aspects of the present invention may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.) or an embodiment combining software and hardware aspects that may all generally be referred to herein as a "module" or "system." Furthermore, aspects of the present invention may take the form of a computer program product embodied in one or more computer readable medium(s) having computer readable program code embodied thereon."
Per claim 15, specifically, Zhou teaches a computer program product for asset maintenance, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by one or more processors a processor to cause the one or more processors to conduct a method comprising in par 061: " Any combination of one or more computer readable medium(s) may be utilized. The computer readable medium may be a computer readable signal medium or a computer readable storage medium. A computer readable storage medium may be, for example, but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, or device, or any suitable combination of the foregoing. More specific examples (a non-exhaustive list) of the computer readable storage medium would include the following: an electrical connection having one or 
Zhou then teaches collecting, via the one or more processors, historical sensor data corresponding to an asset to produce collected historical sensor data in par 026 where historical data is retrieved from sensors in the wind turbines.  See par 026: "The development process 305 begins at blocks 310 and 315 where a risk modeling module (a software application) may retrieve historical data for an identified group of wind turbines. In one embodiment, the risk modeling module may retrieve data from sensors in the wind turbines in the wind farm. The sensors may measure the power output of a particular component, the vibrations in (or proximate to) a component, temperature of a component, environmental conditions (e.g., wind speed, icing, temperature), and the like."
Then, Zhou teaches collecting, via the one or more processors, historical meteorological data corresponding to a location of the asset to produce collected historical meteorological data in par 023 where historical data that is based on temperature is used in the maintenance scheduler.  Temperature (seasons) refers to the meteorological condition of ambient temperature.  See par 023: "The maintenance scheduler 200 may be responsible for scheduling maintenance for the various The energy price may be based on historical data such consumer demand, temperature (or seasons)." 
Then, Zhou teaches selecting, via the one or more processors, at least a portion of the collected historical sensor data that corresponds to historical degradation or historical failure of the asset to produce sensor input data in par 026, where sensor data, which was collected, is used in the risk modeling module to determine correlations to error signals.  See par 026: "The development process 305 begins at blocks 310 and 315 where a risk modeling module (a software application) may retrieve historical data for an identified group of wind turbines. In one embodiment, the risk modeling module may retrieve data from sensors in the wind turbines in the wind farm. The sensors may measure the power output of a particular component, the vibrations in (or proximate to) a component, temperature of a component, environmental conditions (e.g., wind speed, icing, temperature), and the like. Also, the risk modeling module may retrieve error log data and event log data such as when a component transmits an error signal or indicates there is a maintenance issue (e.g., low oil pressure)."
Then, Zhou teaches selecting, via the one or more processors, at least a portion of the collected historical meteorological data that corresponds to historical degradation or historical failure of the asset to produce meteorological input data in par 026, where environmental conditions such as wind speed, icing, and temperature, which are meteorological conditions, are used in the risk modeling module to correlate when an error signal or maintenance issue occurs.  See par 026: "The development process 305 begins at blocks 310 and 315 where a risk modeling module (a software application) may retrieve historical data for an identified group of wind turbines. In one embodiment, the risk modeling module may retrieve data from sensors in the wind turbines in the wind farm. The sensors may measure the power output of a particular component, the vibrations in (or proximate to) a component, temperature of a component, environmental conditions (e.g., wind speed, icing, temperature), and the like. Also, the risk modeling module may retrieve error log data and event log data such as when a component transmits an error signal or indicates there is a maintenance issue (e.g., low oil pressure)."
Then, Zhou teaches determining, via a neural network executed by the one or more processors, forecasted sensor data for the asset based, at least in part, on the sensor input data in par 047, where future wind power is predicted, which is forecasted sensor data as the wind power is measured, and is further based on the sensor input data because of the previous limitations for the risk modeling module.  See par 047: "In one embodiment, the algorithm 620 uses an artificial neural network based on a forecasting model to predict the future wind power. However, the wind power forecast algorithm 620 is not limited to any particular type of forecasting model or technique. An output interface 625 may display the predicted wind power prediction or 
Then, Zhou teaches determining, via the neural network executed by the one or more processors, forecasted meteorological data for the asset based, at least in part, on the meteorological input data: in par 047, where, in addition to future wind power (the amount of energy generated from the turbine), wind speed is also predicted.  See par 047: "The wind power forecast algorithm 620 uses the inputs discussed above to predict a future wind speed and the wind power output of the wind farm for the time period stipulated in the parameters 615. In one embodiment, the algorithm 620 uses an artificial neural network based on a forecasting model to predict the future wind power."
Then, Zhou teaches outputting, via the neural network executed by the one or more processors, the forecasted sensor data and the forecasted meteorological data to an output stage of the neural network in par 047, where the output from the neural network shows the predictions, which as taught are both wind power and wind speed.  See par 047 "An output interface 625 may display the predicted wind power prediction or predictions. Alternatively, the output interface 625 may transmits the predictions directly to the maintenance scheduler 200."
Then, Zhou teaches determining, via the neural network executed by the one or more processors, a forecasted probability of degradation or failure of the asset based on a correlation of the forecasted sensor data and the forecasted meteorological data in par 049, where a calculation determines whether repairing the component, preventatively, is worth greater than the NPV of the component, which teaches a forecasted probability of degradation or failure.  Because it is using the failure "
Then, Zhou teaches automatically dispatching, via the one or more processors, asset maintenance services for the asset in par 054 where a maintenance schedule that identifies the date when maintenance will take place teaches automatically dispatching because dispatching is equivalent to scheduling or ordering and making the maintenance schedule has the same result.  This is further taught where a particular maintenance crew is designated to perform the tasks, where designating teaches dispatching.  See par 054: "Based on the desired objective and the NPVs, the optimizer 740 prioritizes the components--i.e., determines which component should be maintained first--and outputs a maintenance schedule 745 that may identify the date the one or more maintenance task are take place, the respective turbines, the component on which service is to be performed, and the NPV of performing the task. The embodiments disclosed herein may be used to schedule any type of maintenance task associated with a power plant such as replacing a component or part of a component, routine maintenance (e.g., changing fluids, adding lubrication, checking for cracks, checking a sensor's output, and the like), repairing a damaged component, and the like. Moreover, the maintenance schedule may specify a technician or a required skill that is needed for performing a particular maintenance task or designate which 
Then, Zhou teaches responsive to determining that the forecasted probability of degradation or failure of the asset is greater than a selected threshold in par 054, where the NPV of performing the task is used to determine that the task should be done.  The NPV teaches the threshold because : " Based on the desired objective and the NPVs, the optimizer 740 prioritizes the components--i.e., determines which component should be maintained first--and outputs a maintenance schedule 745 that may identify the date the one or more maintenance task are take place, the respective turbines, the component on which service is to be performed, and the NPV of performing the task."  See also par 018 for clarification on why the NPV is a threshold, this is because it determines which tasks should be done (threshold is the line which determines whether something will or will not be done).  Par 018: " Specifically, the maintenance scheduler may predict the future values of these factors which are then integrated into a net present value (NPV) for each of the components. Based on the respective NPVs, the maintenance scheduler may determine which maintenance actions to perform and in what order."
Zhou does not necessarily teach an input stage or an output stage of a neural network.
Chang teaches a power generation prediction system that users multiple neural networks.  See abstract.
input stage of a neural network input stage is a first neural network in par 048.  This teaches an input stage of a neural network because it, in itself, is a neural network which processes input data.  See par 048: "Please refer to FIG. 3, which is a flow chart of a solar power generation prediction method of an embodiment of the present invention. In this embodiment, the solar power generation prediction method is implemented by power generation prediction system of FIG. 1B, and includes steps S31 to S33. In the step S31, the first computing device uses the first neural network to process the first input data associated with solar irradiance prediction, and generates the solar irradiance prediction data according to the first input data. The first input data associated with solar irradiance prediction includes meteorological data, the solar irradiance observation data, and the solar irradiance calculation data of the selected area."
Chang then teaches an output stage of a neural network in par 051 where a second neural network takes the inputs from the first neural network in order to generate the performance data.  See par 051: "In the step S33, the second computing device uses the second neural network to process the solar irradiance prediction data and the temperature prediction data, and generates the power generation prediction data according to the solar irradiance prediction data and the temperature prediction data. Furthermore, according to above-mentioned content, it needs to correct the relationship equation of the second neural network used for generate the power generation prediction data (that is, the second neural network is fine-tuned and trained again) only when the pyranometer or at least one of devices of or solar power generation equipment is deteriorated or reinstalled."
Id.  Therefore, one would be motivated to combine Zhou with Chang because Zhou teaches one neural network and Chang's teaching, in combination with Zhou, would make any changes to the neural network less time consuming and more convenient.  For these reasons, one would be motivated to combine Zhou with Chang.  
Per claim 8, Zhou and Chang teach the limitations of claim 1, above.  Zhou further teaches determining which first data elements of the portion of the collected historical sensor data are relevant to the degradation or failure of the asset: and determining which second data elements of the portion of the collected historical meteorological data are relevant to the degradation or failure of the asset.
wherein: selecting the at least the portion of the collected historical sensor data that corresponds to historical degradation or historical failure of the asset to produce the sensor input data comprises selecting the first data elements.
And selecting the at least the portion of the collected historical meteorological data that corresponds to historical degradation or historical failure of the asset to produce the meteorological input data comprises selecting the second data elements in par 027.  Par 027 teaches that both first data elements (sensor data) and second data elements (meteorological data), all historical, are selected based on their relevancy.  This is taught because both "sensor data" (sensor) and "wind speed" These are characterized as relevant, and Zhou teaches they are used as inputs for the model.  Further, they both correspond to historical degradations or historical failure because they are correlated to error log data and event log data with both components that failed and components that did not fail.  See par 027: "In block 320, the risk modeling module generates a risk model based on the historical turbine data mined at block 310 and the historical failure information mined at block 315. In one embodiment, the risk modeling module may compare the sensor data, error log data, event log data associated with components that failed to the same data associated with components that did not fail during the monitored time period. Stated differently, the sensor data from block 310 is correlated with the date that a component failed (or did not fail) from block 315. The data sources that generate different data for components that fail versus components that do not fail may be indicative of a component's failure. Accordingly, these data sources may be characterized as relevant and be used as inputs to generate the risk model. For example, if a particular vibration signal reported 20% more vibration associated with components that failed versus components that did not, the vibration signal may be used when defining the risk model. In one embodiment, the different data sources may also be correlated to each other (i.e., how one data source may affect another data source) to see if there is a difference between correlations where the components failed and where the components did not. For example, the temperature of a component may vary with wind speed in components that fail but not in components that do not fail. Thus, this correlation may be deemed relevant and used as input when generating the risk model. The data sources or the correlation of data sources that are not relevant may be ignored."
Per claim 9, Zhou and Chang teach the limitations of claim 8, above.
Zhou further teaches pruning the first data elements of the portion of the collected historical sensor data to eliminate non-relevant first data elements; and pruning the second data elements of the portion of the collected historical meteorological data to eliminate non-relevant second data elements in par 027 where data sources or the correlation of data sources, where data sources teaches sensor and meteorological data, as well as correlation which connects meteorological and sensor data, are ignored if not relevant, which teaches pruning.  See par 027: "The data sources or the correlation of data sources that are not relevant may be ignored."
Per claim 10, Zhou and Chang teach the limitations of claim 8, above.
Zhou further teaches determining which first data elements are relevant comprises determining a first set of correlation coefficients for the first data elements; and determining which second data elements are relevant comprises determining a second set of correlation coefficients for the second data elements in pars 028-029 where the different data sources are weighted, and weighting teaches coefficients.  See pars 028-029: "Once the risk model inputs are identified, the different data sources may be weighted to yield a risk model (Z) Z=.alpha.+.beta..times.Input1+.gamma..times.Input2+ . . . +.delta..times.InputN (1) The weighting values (.alpha., .beta., .gamma., and .delta.) may be any numerical value and 
Per claims 21, 24, and 27, which are similar in scope, Zhou and Chang teach the limitations of claims 1, 14, and 15, above.  Zhou does not teach input stage is a first neural network 
Chang teaches input stage is a first neural network because step S31 is a first neural network that processes the first input data.  This is, in itself, is a neural network which processes input data.  See par 048: "Please refer to FIG. 3, which is a flow chart of a solar power generation prediction method of an embodiment of the present invention. In this embodiment, the solar power generation prediction method is implemented by power generation prediction system of FIG. 1B, and includes steps S31 to S33. In the step S31, the first computing device uses the first neural network to process the first input data associated with solar irradiance prediction, and generates the solar irradiance prediction data according to the first input data. The first input data associated with solar irradiance prediction includes meteorological data, the solar irradiance observation data, and the solar irradiance calculation data of the selected area."
output stage is a second neural network.   
Chang then teaches an output stage is a second neural network in par 051 where a second neural network takes the inputs from the first neural network in order to generate the performance data.  This teaches an output stage because it is a section, node of the code and is also a second neural network (as recited by Applicant).  See par 051: "In the step S33, the second computing device uses the second neural network to process the solar irradiance prediction data and the temperature prediction data, and generates the power generation prediction data according to the solar irradiance prediction data and the temperature prediction data. Furthermore, according to above-mentioned content, it needs to correct the relationship equation of the second neural network used for generate the power generation prediction data (that is, the second neural network is fine-tuned and trained again) only when the pyranometer or at least one of devices of or solar power generation equipment is deteriorated or reinstalled."
Per claims 23, 26, and 29, Zhou and Chang teach the limitations of claims 22, 25, 28, above.  Zhou does not teach the first neural network comprises: a plurality of first input nodes, a plurality of output nodes, and a first single layer of a plurality of first hidden nodes between the plurality of first input nodes and the plurality of output nodes; the second neural network comprises:
a plurality of second input nodes, a single output node, and
a second single layer of a plurality of second hidden nodes between the plurality of second input nodes and the single output node; and the plurality of output nodes and the plurality of second input nodes are the same nodes.
Chang teaches the first neural network comprises: a plurality of first input nodes, a plurality of output nodes, and a first single layer of a plurality of first hidden nodes between the plurality of first input nodes and the plurality of output nodes in par 034, where for each neural network (first and second), there are input nodes, output nodes, and hidden nodes: "The first to third neural networks 11 to 13 of FIGS. 1A and 1B can be implemented by the neural network 2 shown in FIG. 2, and the neural network 2 includes a plurality of input nodes IN1 to IN3, a plurality of hidden nodes HID1 to HID4, and a plurality of output nodes OUT1 to OUT3. The plurality of input nodes IN1 to IN3s are electrically connected to the plurality of hidden nodes HID1 to HID4, and the plurality of hidden nodes HID1 to HID4 are electrically connected to the plurality of output nodes OUT1 to OUT3. The plurality of input nodes IN1 to IN3s are configured to receive the input data, and the plurality of output nodes OUT1 to OUT3 are configured to output the processed data, and the plurality of hidden nodes can perform an activation function for processing the data."
Chang then teaches the second neural network comprises: a plurality of second input nodes, a single output node, and a second single layer of a plurality of second hidden nodes between the plurality of second input nodes and the single output node; and the plurality of output nodes and the plurality of second input nodes are the same nodes in par 034, where for each neural network (first and second), there are input nodes, output nodes, and hidden nodes.  Here the second includes a plurality of input nodes IN1 to IN3, a plurality of hidden nodes HID1 to HID4, and a plurality of output nodes OUT1 to OUT3. The plurality of input nodes IN1 to IN3s are electrically connected to the plurality of hidden nodes HID1 to HID4, and the plurality of hidden nodes HID1 to HID4 are electrically connected to the plurality of output nodes OUT1 to OUT3. The plurality of input nodes IN1 to IN3s are configured to receive the input data, and the plurality of output nodes OUT1 to OUT3 are configured to output the processed data, and the plurality of hidden nodes can perform an activation function for processing the data."
See par 032: "Please refer to FIG. 1B, which is a block diagram of a power generation prediction system of another embodiment of the present invention. The power generation prediction system 1 uses multiple plurality of neural networks including the first computing device performing the first neural network 11, the second computing device performing the second neural network 12, and a third computing device performing a third neural network 13. The output nodes of the first neural network 11 and the third neural network 13 are connected to the input nodes of the second neural network 12. The power generation prediction system 1 can be used to predict power generation of the solar power system in the selected area."
Applicant's claims and description are comprises limitations which mean that they do not exclude further elements.  See MPEP 2111.03, Transitional Phrases:
and a group of first, second, and third blades" encompasses razors with more than three blades because the transitional phrase "comprising" in the preamble and the phrase "group of" are presumptively open-ended. "The word ‘comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended." Id. In contrast, the court noted the phrase "group consisting of" is a closed term, which is often used in claim drafting to signal a "Markush group" that is by its nature closed. Id. The court also emphasized that reference to "first," "second," and "third" blades in the claim was not used to show a serial or numerical limitation but instead was used to distinguish or identify the various members of the group. Id.

Emphasis added.
Per claim 30, Zhou and Chang teach the limitations of claim 15, above. Zhou further teaches receiving additional data elements that are predictive of degradation or failure of the asset  in par 039 where updated data from different data sources teaches additional data elements is taught, which is used to identify a risk value, in other words, updating the risk model.  See par 039: "At block 355, the risk model module may receive updated data from the different data sources associated wherein the forecasted probability of degradation or failure of the asset is further based on the additional data elements in par 039 where the risk value is then used to calculate the probability of failure.  See par 039: "At block 365, the risk value may then be used to calculate the probability of failure using Equation 2."
Claims 7, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al., US PGPUB 2014/0324495 A1 ("Zhou") in view of Chang et al., US PGPUB 2019/0012598 A1 ("Chang"), further in view of Boss et al., US PGPUB 2016/0071398 A1 ("Boss").  
Per claim 7, Zhou and Chang teach the limitations of claim 1, above.  Zhou does not teach determining the location of the asset, wherein the location of the asset comprises geographic coordinates. 
Boss teaches asset management.  See par 002.
Boss teaches determining the location of the asset, wherein the location of the asset comprises geographic coordinates in par 020 where a locating tag is used to determine the location of an asset.  See par 020: "Real-time locating tag 190 an object or device capable of identifying the location of asset 180. In the depicted embodiment, real-time locating tag 190 is located on asset 180. In some embodiments, real-time locating tag 190 is either a passive or active radio-frequency identification (RFID) tag. In another embodiment real-time locating tag 190 may be a global positioning system receiver tag capable of communicating with the global positioning system. The global positioning system is a space-based satellite navigation system that 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the asset maintenance forecasting teaching of Zhou, in combination with Chang, with the determining the location of the asset where the asset location comprises geographic coordinates teaching of Boss because Boss teaches that, based on finding the location, in combination with the event forecasting, alerts or recommendations can be generated.  See par 015.  Because the event forecasting and the location are associated with each other, one can make improved recommendations in case something occurs with the location of the asset.  Further, as taught by Boss, by using GPS, one is suing a space based satellite navigation system that provides both location and time information for an asset.  Therefore, in addition to finding location, one can find the time as well from GPS, and this information in combination with Zhou would improve event forecasting to include a spatial and temporal aspect.  See par 003.  For these reasons, one would be motivated to modify Zhou and Chang with Boss.
Per claim 12, Zhou, Chang, and Boss teach the limitations of claim 7, above. Zhou further teaches receiving additional data elements that are predictive of degradation or failure of the asset  in par 039 where updated data from different data sources teaches additional data elements is taught, which is used to identify a risk 
Per claim 13, Zhou, Chang, and Boss teach the limitations of claim 12, above.  Zhou further teaches wherein the forecasted probability of degradation or failure of the asset is further based on the additional data elements in par 039 where the risk value is then used to calculate the probability of failure.  See par 039: "At block 365, the risk value may then be used to calculate the probability of failure using Equation 2."
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al., US PGPUB 2014/0324495 A1 ("Zhou"), in view of Chang et al., US PGPUB 2019/0012598 A1 ("Chang"), in further view of Qian, Cheng and Wen Zhou, " Two Approaches for Statistical Prediction of Non-Gaussian Climate Extremes: A Case Study of Macao Hot Extremes during 1912–2012" Journal of Climate vol. 28 p. 623-636 published January 15, 2015, available online at: < https://journals.ametsoc.org/doi/pdf/10.1175/JCLI-D-14-00159.1 > ("Qian").
Per claim 11, Zhou and Chang teach the limitations of claim 10, above.  Zhou does not teach the first set of correlation coefficients and the second set of correlation coefficients are Spearman’s rank correlation coefficients.
Qian teaches modeling non-Gaussian extremes using multiple linear regression model.  See abstract.
Qian teaches the first set of correlation coefficients and the second set of correlation coefficients are Spearman’s rank correlation coefficients in page 625 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the predictive maintenance of an asset modeling teaching of Zhou as modified by Chang, with the Spearman's rank correlation coefficients because Qian teaches that Spearman's rank is used for non-Gaussian data, or data that is typically more extreme (rises/falls faster than a Gaussian curve) than a Gaussian curve.  This would motivate one ordinarily skilled in the art particularly to modify Zhou and Chang because being able to model extreme changes is relevant to predictive maintenance.  Extreme wind changes, for example, or temperature changes, would put more stress on materials than more gradual changes.  This would therefore make the models more effective.  For these reasons, one would be motivated to modify Zhou and Chang with Qian.  
Therefore, claims 1, 7-15, and 21-30 are rejected under 35 USC 103.  
Response to Arguments
Drawings
Examiner notes that the drawing filed in Jan 6, 2021 to replace greyscale text is accepted. 
35 USC 112

35 USC 101
Applicant's arguments are not persuasive.  Using processors is an additional element, the mere applied use of processors or neural networks to implement the abstract idea.  Therefore, the 101 rejection is maintained.
35 USC 103
Applicant argues that the previously cited references Boss and Zhou do not teach all the limitations.  However, Applicant amended the claims, which required further search and consideration.  Further, Applicant did not specifically address what Boss or Zhou did or did not teach, so the rejection amounts to a general allegation.  To this, Examiner disagrees and maintains the 103 rejection.
Prior Art Made of Record and Not Relied Upon
The following prior art is considered relevant to Applicant's disclosure but is not relied upon in the above rejection:
Uptake, "How AI is Making Predictive Maintenance a Reality for the Industrial IOT," published on June 11, 2018, available at: < https://www.uptake.com/blog/how-ai-is-making-predictive-maintenance-a-reality-for-the-industrial-iot >. 
Teaches on page 4 that data from various sources like historical maintenance records, sensor data from machines, and weather data are used to determine when a machine will need to be serviced, by using artificial intelligence and machine learning 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562.  The examiner can normally be reached on M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/Examiner, Art Unit 3689